Citation Nr: 0509076	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  00-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for rectal 
fissures/fistula.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no medical evidence of record showing a 
relationship between the veteran's rectal fissures/fistula 
and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for rectal 
fissures/fistula have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303 (West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
September 1999 rating decision, a November 1999 statement of 
the case (SOC), and supplemental statements of the case 
(SSOC) dated in August 2002 and November 2004 that discussed 
the pertinent evidence, and the laws and regulations related 
to the claims on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claims.  

In addition, in March 2001, December 2001 and April 2004 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
informed of what he could do to help with his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in March 2001, 
December 2001 and April 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in January 1999.  
Thereafter, the RO issued a rating decision in September 
1999.  In March 2001, December 2001 and April 2004, the RO 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate his claim on appeal, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit pertinent 
evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notices provided to the appellant in March 2001, December 
2001 and April 2004 was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a SSOC was mailed to the appellant 
in August 2002 and again in April 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Factual Background

The veteran claims entitlement to service connection for 
rectal fissure/fistula.  He states that during his discharge 
physical, while still stationed in Japan, the examiner (Dr. 
S.) "nicked" or cut him such that it resulted in a rectal 
fissure or fistula.  In a January 2002 statement, the veteran 
stated that the only reason he can think of for why he was 
cut by Dr. S. was that this was "related to ego and guilt," 
because Dr. S. would wife swap at the veteran's residence.  
In a December 2002 statement, the veteran stated that he was 
assigned to the Naval Hospital in Yokosuka, Japan, but, most 
of the time, he actually lived and worked at a satellite 
dispensary facility in Yokohama.  He related he had about a 
five-month affair with a lonely young housewife and that 
arrangements were being made for him to swap duty and be 
onboard the same ship as the woman's husband.  He recounted 
that Dr. S. stated to him that he was looking forward to 
doing the discharge physical.  After Dr. S. performed the 
discharge physical, the veteran waited a few days and 
"figuring I should take charge of my destiny" he stole a 
five pack of pre-filled morphine syringes and injected 
himself.  He woke up at the Air Force hospital, where he 
spent nearly two weeks, and was later air evacuated back to 
the U.S. and discharged.  The veteran has submitted lay 
statements from family members that he was on convalescent 
leave and awaiting discharge, when he returned from Japan. 

Service medical records are negative as to treatment for or 
complaints of anal fissures and/or fistulas.  Of record are 
the veteran's July 9, 1974 air evacuation records to COMUS.  
The narrative summary stated that the veteran's outpatient 
records revealed a history of depression for the preceding 
three months, with no known precipitating cause.  About a 
month prior to the air evacuation, the veteran attempted 
suicide using a defibrillator machine and tested it by 
applying it to his right left; a burn was still present.  On 
another occasion, the veteran injected himself in the right 
wrist with Xylocaine and planned to slash his wrist.  On July 
2, 1974, the veteran took four Seconal, 25 Valium and 
antihistamines, in a serious suicide attempt.  Following this 
unsuccessful attempt, the veteran stole five syringes of 
morphine from the dispensary, which he then administered to 
himself.  The next morning the veteran called the dispensary, 
admitted to his actions and was taken to the hospital via 
ambulance.  The veteran's mental status on admission to the 
hospital at Yokosuna was described as "disheveled, tearful, 
severely depressed. . . Patient appears to be intoxicated.  
Speech slurred, associations loose.  Extremely self-
deprecating.  Feels bad he was not successful in his 
attempt."  At Tachikawa, the veteran appeared depressed and 
complained of depression. He was self-deprecating and could 
not offer an explanation with regards to his attempts to take 
his life. The veteran's insight and judgment were poor, and 
his impulse control was questionable.  The physical 
examination results were essentially within normal limits.  
The diagnosis was depression.  The veteran was then air 
evacuated to the United States for evaluation and treatment.

The veteran was transferred, and treated from July 11, 1974 
to July 15, 1974, at the Naval Regional Medical center in 
Great Lakes, Illinois.  His presenting diagnosis was 
depression.  During his mental status examination in 
admission, he demonstrated as a well-kempt and well-
nourished, alert, oriented and possessing a good memory.  
Throughout the examination he was talkative, expansive, 
demonstrative and controlling.  His mood was even and his 
affect appropriate.  There was no thought disorder or 
psychosis.  The veteran attributed his suicide attempt to 
situational concerns he was experiencing at the time and his 
lack of future plans.  His concerns at the time of 
examination were related to possible legal action and the 
possible delay of his discharge.  During the examination he 
seemed introspective, somewhat histrionic and tended to 
exaggerate his "insight" into his difficulties.  He was 
well behaved and motivated to return to duty; physical and 
neurological examinations were entirely within normal limits.   
The final diagnosis was adjustment reactions of adult life, 
improved.  The July 29, 1974 discharge examination did not 
reveal treatment or complaints of rectal fistula/fistula.

Post-service private treatment records from Kendrick Memorial 
Hospital revealed a moderate amount of skin tags; a deep, 
very wide chronic appearing posterior fissure; and some mild 
anal stenosis, in February 1995.

The veteran was scheduled for a February 1999 VA anus and 
rectum examination.  The veteran's main complaint was fecal 
incontinence and a concern with the reoccurrence of perianal 
fistulas.  The rectal examination revealed an old surgical 
scar in the posterior mid-line and in the right perianal area 
there was small pinhole noted with some induration 
surrounding it.  It was non-tender and mildly erythematous.  
The examiner was not able to induce fecal leakage or muciod 
exudate from the area.  The examiner was also not able to 
palpate for any indurated fissures, sphincter tone was quite 
tight, and uncomfortable for the veteran.  The examiner was 
not able to palpate any abnormal masses in the veteran's anal 
area.  The examiner's impression  that there was no 
documentation of the rectal trauma from a digital rectal 
discharge physical in 1974.  It did appear that he had 
recurrence of perianal fistulas that required at least one 
surgery.  

Post-service VA treatment records reveal that the veteran 
underwent a fistulotomy, in August 1998.  The veteran also 
reported for an August 1998 radiology consultation for an 
evaluation for possible Crohn's disease due to his persistent 
loose bowel movements with recurrent anal fissure.  The 
impression was a normal upper GI with small bowel follow 
through.  A September 1999 sigmoidoscopy report revealed a 
skin tag in the posterior aspect of the anal area and 
posterior to that there was a dermal inflamed area, with no 
ulcerations consistent with herpetic lesions.  On 
retroflexion there were skin tags with small mucosal tear 
nontender and without any hemorrhage; rare diverticular 
orifices were noted in the sigmoid colon.  The impression was 
anorectal irritation with unclear etiology, mild 
diverticulosis.

In a September 1999 rating decision, the RO held that service 
connection for rectal fissures/fistula was not warranted 
because there was no evidence in service treatment for rectal 
fissures/fistula and there was no evidence, which 
demonstrated that the claimed condition was incurred in or 
aggravated by military service.  The veteran presented a 
timely notice of disagreement and his perfected appeal was 
received in January 1999.

Additional post-service VA treatment records reveal an April 
2001 notation, which related that the veteran was last seen 
in October 1999, that he had rectal trauma in 1974 from a 
digital exam; he had surgery in August 1998, which started to 
reopen in March 1995.  The examiner's assessment was chronic 
rectal fistula/abscesses, status post fistulotomy in 1998.  
The Board notes that the examiner did not provide any reasons 
and bases as to the relationship between the veteran's 
current condition and any in-service trauma.  



The veteran was scheduled for an additional VA rectum and 
anus examination in June 2002.  The examiner reviewed the 
evidence of record.  The examination demonstrated that the 
veteran had an opening at 12:00 with no discharge and it was 
tender and skin tags were seen also in the perianal area.  
The examiner stated that he could not find any medical record 
or any evidence of a traumatic rectal examination during a 
discharge physical and that "I cannot give an opinion 
whether recent history of rectal fistulas are secondary to 
patient's claim of traumatic rectal exam done by a physician 
during separation physical or discharge physical, as there is 
no documentation of discharge physical or separation physical 
from 1974, demonstrating any rectal exam."

Analysis 

Upon review of the aforementioned evidence, the Board finds 
that service connection for rectal fissures/fistula is not 
warranted.  Direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer, 210 F.3d at 1353; Mercado-
Martinez, 11 Vet. App. at 419.  As there is no evidence of a 
nexus between the veteran's current rectal fissure/fistula 
and service, there is no basis for establishing service 
connection.  38 C.F.R. § 3.303.  

While the Board acknowledges the veteran's contention that 
during his discharge physical, while still stationed in 
Japan, the examiner "nicked" or cut him such that it 
resulted in a rectal fissure or fistula, a review of the 
service medical records do not reveal that a discharge 
examination was conducted while the veteran was still 
stationed in Japan.  Additionally, the service medical 
records are silent as to complaints of or treatment for 
rectal fissures and/or fistula.  Moreover, the July 1974 
discharge examination was entirely within normal limits.  The 
Board has also reviewed the records regarding the veteran's 
air evacuation from Japan and notes no mention of a nick or 
cut incurred during a discharge examination.  Rather, these 
records relate a history of depression, with various suicide 
attempts, and a final diagnosis of adjustment reactions of 
adult life, improved.  

Additionally, the Board notes that the post-service medical 
evidence of record does not relate the veteran's current 
disorder to service.  The earliest record of treatment was in 
February 1995, more than 20 years after service.  Moreover,  
although  VA examiners have ascertained that the veteran has 
a current disorder of rectal fissures/fistula, a June 2002 VA 
examiner has related that there is no evidence in the record 
of a nexus to service. Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for rectal fistula/fistula and the 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board acknowledges the veteran's contentions regarding 
the effect of service on his present health.  However, 
medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The appeal is 
denied.


ORDER

Service connection for rectal fissures/fistula is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


